Citation Nr: 9904909	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-47 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the residuals of a 
transverse process fracture at L3 to L4 with L4 to L5 bulge, 
with instability and arthritic changes, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1971 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
March 1997, but was remanded for additional development.  
Following the completion of the requested development, the 
evaluation for the veteran's disability was increased to 20 
percent.  However, a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the veteran's appeal has been 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran's symptoms include loss of lateral motion 
with X-ray evidence of osteoarthritic changes and narrowing 
of the disc space at L5, but there is no evidence of listing 
of the spine, a positive Goldthwait's sign, marked limitation 
of forward bending, or abnormal mobility on forced motion.

2.  The evidence does not demonstrate greater than moderate 
limitation of motion of the lumbar spine, or greater than 
moderate intervertebral disc syndrome symptomatology.  





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a transverse process fracture at L3 to L4 
with L4 to L5 bulge, with instability and arthritic changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5292, 
5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected back 
disability has increased in severity to such an extent as to 
merit a higher rating.  He argues that this disability has 
worsened since a July 1993 VA examination. 

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record shows that entitlement to service 
connection for the residuals of a fracture of the transverse 
process of L3 to L4 was established in a January 1976 rating 
decision.  A zero percent rating was assigned for this 
disability.  This evaluation remained in effect until an 
October 1993 rating decision established service connection 
for lumbar degenerative disc disease with instability as 
secondary to the service-connected fracture of the transverse 
process.  These disabilities were evaluated together as the 
fracture residuals of the transverse process of L3 to L4, 
with L4 to L5 bulge with instability, and mild arthritic 
changes.  A 10 percent evaluation was assigned for this 
disability.  The 10 percent evaluation remained in effect 
until it was increased to the current 20 percent evaluation 
during the course of the present appeal. 

The rating code does not contain a listing for the veteran's 
disability.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's disability is 
evaluated by analogy to lumbosacral strain.  

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5295.  

The rating code for degenerative arthritis is also for 
consideration.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  
Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

The rating criteria for intervertebral disc syndrome is also 
for consideration.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief is evaluated as 60 percent disabling.  Severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief is evaluated as 40 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks is evaluated as 20 percent disabling.  Mild 
intervertebral disc syndrome merits a 10 percent evaluation, 
and when this disorder is postoperative and cured, a zero 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5293.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  Functional impairment due to pain must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

VA treatment records from November 1993 show that the veteran 
was seen for complaints of back pain.  He requested pain 
medication for his back problems.  

February 1994 records show that the veteran was seen for 
complaints that included fatigue and pain in his lower to 
upper back, as well as hip pain and difficulty with 
urination.  His pain and urination problems were noted to 
interfere with his sleep.  On examination, the low back had a 
full range of motion.  The impressions included low back 
pain, stable.  March 1994 records indicate that the veteran 
had increased low back pain which interfered with his sleep.  
He was doing some low back exercises.  April 1994 records 
show that the veteran was experiencing episodes of back 
spasms secondary to job related activities.  The impressions 
included low back pain.  

VA treatment records from September 1994 show that the 
veteran complained of strong back muscle spasms every day 
after flexing the low back.  The veteran had decreased his 
exercises over the past year.  He also experienced occasional 
strong pain and numbness.  His upper back experienced 
fatigue, tiredness, and tightness.  On examination, there was 
paravertebral tenderness at L4.  Straight leg raising was 
negative.  Reflexes were two plus at the knees and ankles.  
His motor strength was 5/5.  On sensory examination, there 
was decreased subjective sensation of the entire right foot.  
The veteran's gait was normal.  Range of motion testing 
revealed limited extension.  

The veteran was afforded a VA X-ray study in September 1994.  
The impressions included mild interval increase in 
degenerative disease, L4 to L5 and L5 to S1 levels.  In 
addition, there was stable L4 retrolisthesis, L4 on L5, and a 
transitional L5.  

VA treatment records from April 1995 note that the veteran 
has experienced chronic low back pain since he fractured a 
lumbar vertebrae in the 1970s.  The assessments included 
degenerative disc disease.  Additional April 1995 records 
show a history of chronic low back pain status post fracture, 
and upper back pain for the past two years. 

The veteran was afforded a private orthopedic examination in 
October 1995, partly as a result of a work related injury to 
his upper back.  He gave a history of an injury to his lumbar 
spine due to a horseback riding accident during service.  The 
veteran stated he experienced constant residual low back pain 
since that time.  His present complaints included a constant 
dull to sharp pain in the lumbar spine which radiated to both 
legs and feet, with associated numbness and tingling.  The 
veteran complained that these symptoms were increased with 
prolonged standing, sitting, and walking.  

On examination in October 1995, the veteran stood with a 
normal posture and no clinical evidence of scoliosis.  He 
walked with a normal gait.  There was slight to moderate 
tenderness to palpation over the dorsal, dorso-lumbar, and 
lumbar regions.  On range of motion testing, the veteran had 
flexion to nine inches from the floor.  Normal range of 
motion was to between zero and five inches from the floor.  
There was 20 degrees of extension, with normal range of 
motion noted to be 40 degrees.  The veteran had lateral 
bending to 25 degrees bilaterally, with normal range of 
motion stated to be 35 degrees.  He had 30 degrees of 
rotation bilaterally, with 45 degrees said to be normal.  
Straight leg raising was positive to 80 degrees bilaterally 
with pain referred to the low back region.  The hamstring 
muscles were tight bilaterally.  The deep tendon reflexes at 
the patellar and Achilles level were intact bilaterally, as 
was sensation to pinprick and light touch.  The diagnosis was 
musculoligamentous strain/sprain of the thoracolumbar spine.  
The examiner did not anticipate any further improvement in 
the veteran's condition, and believed that it was now 
permanent and stationary.  

The October 1995 examiner stated that the pertinent objective 
factors of permanent disability included palpable tenderness 
of the dorsal, dorso-lumbar, and lumbar regions, restricted 
and painful range of motion of the lumbar spine, positive 
straight leg raising test bilaterally, and tight hamstring 
muscles bilaterally.  The subjective factors included 
constant slight to moderate pain in the thoracolumbar spine 
which radiated to both legs and feet, and increased to 
greater than moderate with heavy lifting, bending, scooping, 
prolonged standing, and walking.  The veteran was precluded 
from heavy lifting, repetitive bending, and stooping.  He 
could only lift 35 pounds as opposed to a pre-injury ability 
to lift 60 pounds.  

VA treatment records from October 1996 show that the veteran 
reported low back pain with radiation into the hips.  The 
provisional diagnosis was rule out radiculopathy.  A VA X-ray 
study conducted at this time revealed a transitional 
vertebrae in the lower lumbar region, degenerative disc 
disease at the level of L4 to L5, and slight osteophytosis.  

The veteran offered testimony at a hearing before the 
undersigned member of the Board at the RO in December 1996.  
The veteran testified that he was experiencing significant 
pain in the lumbosacral area.  He took medication to control 
his back pain, and he wore a back brace on a daily basis.  
His back pain would awaken him at night.  The pain would vary 
from pressure in his back to intense pain.  He believed that 
there was more than mild loss of the range of motion.  See 
Transcript.

Records from February 1997 indicate that the veteran had a 
history of low back pain due to a fall from a horse in 1973, 
and upper back pain due to lifting a heavy object in 1994.  
The assessments included back pain.  

The veteran underwent an additional private examination in 
March 1997.  His medical records were reviewed prior to the 
examination.  The veteran had multiple levels of complaint, 
including neck, upper back, low back, lower extremities, 
upper extremities, and neurological and vascular systems.  
His present complaints included low back pain, present all 
the time with radiation into the lower extremities.  The 
history of a work-related injury to the upper back in 1994 
was noted, as was the 1973 injury to the low back.  The 
veteran presently had low back pain that was present at all 
times, with radiation into the lower extremities.  The pain 
was aggravated by prolonged sitting, standing, stooping, 
bending, squatting, twisting, turning, walking, ascending or 
descending stairs, cold weather, coughing, and sneezing.  
Lying down also aggravated the low back pain, and it would 
wake him up at night.  The veteran had numbness and tingling 
of both legs.  

The objective findings of the March 1997 examination showed 
that the veteran had mild scoliosis of the thoracic spine on 
the left.  On forward flexion, the veteran's outstretched 
fingertips reached to seven inches to mid thigh, with 10 
degrees of extension, and 20 degrees of lateral bend.  There 
was tenderness at the L5 spinous process, but no sciatic 
nerve tenderness.  Straight leg raising was to 60 degrees 
with bilateral discomfort.  The sacroiliac stress test was 
negative bilaterally.  On neurological examination, there was 
hypesthesia in an L5 distribution on the right.  The patellar 
reflexes were zero and the Achilles reflexes two plus 
bilaterally.  On X-ray study, the fifth lumbar vertebra was 
totally transit.  There was disc space narrowing at L5 with 
mild retrolisthesis at that level.  There was no evidence of 
spondylosis, and the sacroiliac joints were intact.  The 
diagnoses included musculoligamentous strain of the lumbar 
spine.  The examiner commented that the veteran's complaints 
of low back discomfort could be considered constant slight to 
moderate.  Objectively, he had limitation of flexion and 
straight leg raising, and X-ray studies consistent with 
degenerative arthritis with degenerative disc disease at L4 
to L5, and a congenital nonseparation at L5 to S1 
(transitional vertebrae).  It was noted that a fusion of L4 
to L5 had been suggested by the VA hospital, but the examiner 
did not believe this would significantly improve the 
veteran's disability.  

The veteran was afforded a VA orthopedic examination in 
January 1998.  The claims folder was reviewed in conjunction 
with this examination.  The veteran's medical history of 
injuries to the lower and upper back was noted.  He stated 
that any stooping caused increased pain in the lumbar area 
along with stiffness.  Walking or standing also aggravated 
the veteran's pain.  With prolonged sitting, the veteran had 
to bend at the knees.  His pain was currently constant in the 
lower back.  The pain varied from numb and deep to sharp and 
needle-like with throbbing.  He had flare-ups several times 
each day.  There was weakness with bending.  The veteran was 
able to walk about 15 to 20 minutes, and he was trying to 
exercise often.  The veteran used pain medication, as well as 
a TENS unit.  

On objective examination, range of motion testing was 
conducted with a goniometer.  The veteran had forward flexion 
to 80 degrees, backward extension to 30 degrees, lateral 
flexion to 20 degrees, and rotation to 30 degrees.  Pain in 
the lower lumbar area was associated especially with lateral 
flexion.  There was no postural abnormality or fixed 
deformity.  The veteran squirmed in his seat during his 
examination, and he changed his position frequently.  There 
were no neurological abnormalities.  The veteran's deep 
tendon reflexes were 1/4 and equal, without any neurosensory 
deficit.  The impression was musculoligamentous strain of the 
lumbar spine.  The examiner stated that the veteran had not 
received any additional injury to his lower back, but did 
receive an additional injury to the upper back after service.  
The veteran did attribute some of the increased symptoms of 
the low back to the upper back problem.  He had weakened 
movement, excess fatigability, and pain on movement, but did 
not have swelling, deformity, atrophy or incoordination due 
to the disability.  The decreased movement could be 
attributed to the degenerative joint disease of the lower 
lumbar area.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the veteran's back disability 
under any of the applicable rating codes.  As noted above, 
severe lumbosacral strain is evidenced by listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space, or some of 
these symptoms with abnormal mobility on forced motion.  The 
evidence is negative for listing of the whole spine, a 
positive Goldthwait's sign, or marked limitation of forward 
bending on forward motion.  Although there is X-ray evidence 
of osteo-arthritic changes, as well as disc space narrowing 
at L5, the veteran has only mild to moderate loss of lateral 
motion and there is no evidence of abnormal mobility on 
forced motion.  Overall, the veteran's symptomatology does 
not more nearly resemble that of the next highest evaluation.  
38 C.F.R. §§ 4.7, 4.71a, Code 5295.  

The Board has also considered entitlement to an increased 
rating under the rating code for intervertebral disc 
syndrome, but the severe intervertebral disc syndrome 
required for an increased rating is not shown.  The veteran 
has complained of numbness and tingling in the lower 
extremities.  However, the March 1997 VA examination found 
that the Achilles reflexes were two plus bilaterally.  
Furthermore, there was no sciatic nerve discomfort.  The 
neurological examination was positive only for hypesthesia in 
an L5 distribution on the right.  The examiner described the 
level of pain as constant slight to moderate.  At the January 
1998 examination, no neurological abnormalities were found.  
Although the veteran has complained of muscle spasm in the 
past, the most recent two examinations did not show 
demonstrable muscle spasm.  The veteran's pain was noted to 
vary from numb and deep to sharp and needle-like.  These 
symptoms do not equate to the severe symptomatology with 
recurrent attacks and little intermittent relief required for 
an increased rating.  38 C.F.R. § 4.71a, Code 5293.  

Finally, the Board has considered entitlement to an increased 
rating under the rating codes for arthritis and range of 
motion of the lumbar spine, but this is not demonstrated by 
the evidence.  The veteran retains 80 degrees of his flexion, 
which does not equate to severe limitation motion of the 
lumbar spine, and entitlement to an increased rating under 
this rating code is not shown.  38 C.F.R. § 4.71a, Codes 
5285, 5292 (1998).  There is no evidence of ankylosis of the 
lumbar spine, and this rating code does not provide a basis 
for a higher evaluation.  38 C.F.R. § 4.71a, Code 5289 
(1998).  In addition, the veteran has a fracture of the 
transverse process and not the vertebral body, so an 
additional 10 percent evaluation under the rating code for 
fracture of the vertebra is not for assignment.  Therefore, 
entitlement to a rating greater than 20 percent for the 
veteran's back disability is not warranted.  

The Board has considered the effects of pain, weakness, 
incoordination, and excess fatigability in accordance with 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
reaching this decision, but these do not provide a basis for 
an increased rating under any of the applicable rating codes.  
The January 1998 VA examination stated that the veteran 
experienced weakened movement, excess fatigability, and pain 
on movement.  However, he did not have swelling, deformity, 
atrophy, or incoordination.  Pain was associated with lateral 
flexion, but 20 degrees of lateral flexion remains, as well 
as 80 degrees of forward flexion, 30 degrees of backward 
extension, and 30 degrees of rotation.  Finally, the March 
1997 private examiner stated that the veteran's complaints of 
low back discomfort should be considered constant slight to 
moderate.  Therefore, these factors do not equate to a higher 
evaluation under the appropriate rating codes.  


ORDER

Entitlement to an increased rating for the residuals of a 
transverse process fracture at L3 to L4 with L4 to L5 bulge, 
with instability and arthritic changes is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

